The action stood continued nisi for advisement, and at an adjournment of the March term in Suffolk, judgment was given for the plaintiff, the Court observing that the irregularity in issuing the execution did not make the same void; although it would have been superseded upon motion. The return of the officer was prima facie evidence of the inability of the principal to satisfy the judgment, and of his avoidance ; and there is nothing in the case to rebut this presumption. The defendant’s plea in bar is bad and insufficient.